Citation Nr: 1100765	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
residuals of an eye injury, angle recession glaucoma of the right 
eye.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1955 to October 
1957.

This matter comes before the Board of Veterans' Appeal 
("Board") on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Waco, Texas, which granted the Veteran's claim of 
entitlement to service connection for residuals of an eye injury, 
angle recession glaucoma of the right eye, and assigned an 
initial rating of 10 percent, effective January 27, 2006.  

In June 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
folder. 

In July 2010, the Board remanded the Veteran's claim for further 
development, specifically to obtain any outstanding VA treatment 
records and to afford him a new VA examination to determine the 
current severity of his right eye disability.  This was 
accomplished, and in November 2010, the VA Appeals Management 
Center issued a Supplemental Statement of the Case, in which it 
continued the previously-assigned disability rating.  Thus, there 
is compliance with the Board's remand instruction.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting that where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance).  The 
claims folder has been returned to the Board for further 
appellate proceedings.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the period on appeal, the Veteran's a residuals of an 
eye injury, angle recession glaucoma of the right eye, has been 
manifested by an average visual acuity of 20/28, with an average 
unilateral concentric contraction of visual field of 57.75 
degrees, rounded up to 58 degrees.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 percent 
for the Veteran's residuals of an eye injury, angle recession 
glaucoma of the right eye, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.75, 4.76, 4.76a, 4.80, 4.84a, 
Diagnostic Codes 6013, 6080 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  Element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

The requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, service connection for the Veteran's right eye 
disability has already been established, and the current appeal 
arose from a claim for an increased initial rating.  Since the 
claim is an appeal of an initial rating, fully satisfactory 
notice was delivered after it was adjudicated.  In any case, 
letters dated February 2007 and January 2009 advised the Veteran 
of the types of evidence needed to substantiate his claim of 
entitlement to an increased rating, specifically, that he should 
provide evidence showing that his disability had increased in 
severity.  These letters further advised him of what VA would do 
to assist him in obtaining such evidence, including the specific 
types of evidence, both lay and medical, that could be submitted 
in support of a claim for an increased rating.  In addition, the 
January 2009 letter provided him with the specific rating 
criteria for disabilities of the eye.  The February 2007 letter 
also informed the Veteran of how VA assigns the effective date 
and disability rating elements of a claim.  See Dingess/Hartman, 
supra.  

      b.) Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The claims file contains the Veteran's service and post-service 
treatment records, and VA eye examinations dated June 2006, 
August 2008, April 2007 and September 2010.  The claims folder 
also contains the Veteran's statements in support of his claim.  
The Veteran has not referenced any outstanding records that he 
wanted VA to obtain or that he felt were relevant to his claim 
that have not already been obtained and added to the record.

With regard to the VA examinations, the Board observes that the 
Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  To this end, the Board finds that the VA 
examinations obtained in this case are, collectively, more than 
adequate, as the examinations were predicated on a full reading 
of the pertinent evidence of record, including the Veteran's 
service and post-service treatment records.  The examination 
reports also included the Veteran's subjective complaints 
regarding his right eye disorder and the objective examination 
findings needed to rate the disability.  For these reasons, the 
Board concludes that the examination reports are adequate upon 
which to make a decision in this case.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim, and to respond to the VCAA notice.  The 
purpose behind the notice requirement has been satisfied because 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed claim.  
Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (noting that the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(finding that the law requires only that the Board address its 
reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DCs") 
identify the various disabilities and the criteria for specific 
ratings.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2009).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The Board notes that while this appeal was pending, the rating 
schedule for evaluating disabilities of the eyes was revised and 
amended.  See 73 Fed. Reg. 66543- 54 (Nov. 10, 2008).  Diseases 
of the eye are now rated under a General Rating Formula, under 38 
C.F.R. § 4.79 (2010).  However, as the new criteria are only 
applicable to claims filed on or after December 10, 2008, and the 
Veteran's claim was pending prior to that time, the Board will 
only consider the criteria under the prior regulations set forth 
under 38 C.F.R. § 4.84a (2008).

The Veteran's residuals of an eye injury, angle recession 
glaucoma of the right eye, have been rated under DC 6009-6013.  
Hyphenated diagnostic codes are used when a rating under one code 
requires the use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  
Regulations further provide that, when a disability is 
encountered that is not specifically provided for in the rating 
schedule, it will be rated under a closely related disease or 
injury, in which both the functions affected and the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2010).  Under DC 6013, simple, primary, noncongestive 
glaucoma is to be rated on impairment of visual acuity or field 
loss.  Otherwise, a minimum rating of 10 percent is to be 
assigned.  See 38 C.F.R. § 4.84a, DC 6013 (2008).
  
According to 38 C.F.R. § 4.84a, DC 6000, ratings for unhealed eye 
injuries and other diseases of the eyes listed in DCs 6000 
through 6009 (uveitis, keratitis, scleritis, iritis, cyclitis, 
choroiditis, retinitis, recent intra-ocular hemorrhage, and 
detachment of the retina) are to be rated from 10 to 100 percent 
under the criteria for impairment of visual acuity or field loss, 
pain, rest-requirements or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with 10 percent being the minimum rating during active 
pathology.  See 38 C.F.R. § 4.84a, DCs 6000 through 6009 (2008).  

Diagnostic Codes 6010 to 6035 provide ratings for other eye 
diseases, including glaucoma.  Following these diagnostic codes, 
Table IV provides for rating disorders when there is blindness.  

The provisions of 38 C.F.R. § 4.84a, DCs 6061 to 6079 (2008) 
provide for rating impairment of central visual acuity from 
noncompensable to 100 percent.  Table V provides for the relevant 
percentage evaluation, which, as explained in 38 C.F.R. 
§ 4.83a, is determined by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the vertical 
column appropriate to the Snellen index of the other eye.  
Following Table V, DC 6080 (2008) provides ratings based on 
impairment of field vision, and DCs 6090 to 6092 (2008) provide 
for ratings based on impairment of muscle function, including 
diplopia (double vision).

The extent of visual field contraction in each eye is determined 
by recording the extent of the remaining visual field in each of 
the eight 45-degree principal meridians.  The number of degrees 
lost is determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  The 
degrees lost are then added together to determine the total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by 8 and rounded up represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a (2008).

According to 38 C.F.R. § 4.76a, Table III, the normal visual 
field extent at the 8 principal meridians, in degrees, is: 
temporally, 85; down temporally, 85; down, 65; down nasally, 50; 
nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The 
total visual field is 500 degrees.

Diagnostic code 6080 provides that unilateral concentric 
contraction of the visual field to 60 degrees, but not to 45 
degrees, warrants a 10 percent rating, or is rated as equivalent 
to visual acuity of 20/50.  Unilateral concentric contraction to 
45 degrees, but not to 30 degrees warrants a 10 percent rating, 
or is rated as equivalent to visual acuity of 20/70.  Unilateral 
concentric contraction to 30 degrees, but not to 15 degrees, 
warrants a 10 percent rating, or is rated as equivalent to visual 
acuity of 20/100.  Unilateral concentric contraction to 15 
degrees, but not to 5 degrees, warrants a 20 percent rating, or 
is rated as equivalent to visual acuity of 20/200.  Unilateral 
concentric contraction to 5 degrees warrants a 30 percent rating, 
or is rated as equivalent to visual acuity of 5/200.  Unilateral 
loss of the nasal half of the visual field warrants a 10 percent 
rating, or is rated as equivalent to visual acuity of 20/50, 
while unilateral loss of the temporal half of the visual field 
also warrants a 10 percent rating, or is equivalent to visual 
acuity of 20/70.  38 C.F.R. § 4.84a, DC 6080 (2008).

According to 38 C.F.R. § 4.75, ratings based on visual impairment 
considered for service connection are, when practicable, to be 
based only on examination by specialists.  Such special 
examinations should include uncorrected and corrected central 
visual acuity for distance and near, with record of the 
refraction.  The best distant vision obtainable after best 
correction by glasses will be the basis of the rating, except in 
cases of keratoconus, in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2008).

The rating schedule recognizes that a veteran's visual acuity may 
fall between the specified Snellen's test levels.  In applying 
the rating for impairment of visual acuity, the Board notes that 
a person not having the ability to read at any one of the 
scheduled steps or distances, but reading at the next scheduled 
step or distance, is to be rated as reading at this latter step 
or distance.  For example, a person who can read at 20/100 but 
cannot at 20/70 should be rated as seeing at 20/100.  38 C.F.R. 
§ 4.83 (2008).  Combined ratings for disabilities of the same eye 
should not exceed the amount for total loss of vision of that eye 
unless there is an enucleation or a serious cosmetic defect added 
to the total loss of vision.  38 C.F.R. § 4.80 (2008).

According to 38 C.F.R. § 4.76 (2008), measurement of the visual 
field will be made when there is disease of the optic nerve or 
when otherwise indicated, and 38 C.F.R. 
§ 4.76a (2008) explains how ratings are assigned based on 
impairment of field vision.  

The Veteran contends that his right eye disability is of greater 
severity than that contemplated by the current 10 percent 
evaluation.  Specifically, he claims that he experiences 
intermittent pain and intermittent diplopia.

In June 2006, the Veteran was afforded a VA examination pursuant 
to his original claim of entitlement to service connection for 
residuals of a right eye injury.  In his report, the examiner 
noted that the Veteran's right eye had been injured during 
service when it was struck by a softball.  The Veteran reported 
that he experienced a feeling of pressure in the eye, and 
occasionally experienced diplopia.  He also said that he worked 
as a barber and, as a result of his right eye disorder, noticed 
intermittent pain when straining his eyes while cutting hair for 
long periods.  He further complained of an inability to hold his 
eyes in focus when he gets tired.  It was noted that the Veteran 
used two types of ophthalmologic medications in his bilateral 
eyes daily.  Upon examination, the VA examiner noted the 
Veteran's right eye visual acuity as follows:  uncorrected - 
near: 20/100; uncorrected - far: 20/100; corrected - near 20/30; 
corrected - far: 20/30.  His total remaining visual field for the 
right eye was 472, with a visual field deficit average 
contraction of 59 degrees.  His left eye visual acuity as 
follows:  uncorrected - near: 20/400; uncorrected - far: 20/70; 
corrected - near 20/20; corrected - far: 20/00.  The dilated 
retinal examination revealed superior and inferior notching of 
the neurorim of the right eye, and normal findings for left eye 
neurorim.  The macula, vessels and periphery revealed normal 
findings bilaterally.  The diagnosis was angle recession glaucoma 
of the right eye, which the examiner opined was most likely 
associated with his previous in-service injury that had resulted 
in a hyphema.  

In April 2007, the Veteran underwent a second VA eye examination.  
At that time, he complained of a "nuisance ache" of the right 
eye when he was outside, and said that the eye sometimes got red 
and irritated first thing in the morning.  He was also noted to 
still be using the two ophthalmologic medications in the right 
eye daily.  Upon examination, his right visual acuity was 
measured as follows:  uncorrected - near: 20/50; uncorrected - 
far: 20/150; corrected - near 20/30; corrected - far: 20/30.  His 
total remaining visual field for the right eye was 466, with a 
visual field deficit average contraction of 59 degrees.   Left 
visual acuity was measured as follows:  uncorrected - near: 
20/400; uncorrected - far: 20/25; corrected - near 20/30; 
corrected - far: 20/30.  The dilated retinal examination revealed 
spontaneous venous pulsations of the neurorim bilaterally; 
retinal pigment epithelial irregularity of the macula 
bilaterally; normal vessels bilaterally; and normal periphery 
bilaterally.  The diagnoses were angle recession glaucoma of the 
right eye with inferior nasal step; cataracts of the right eye 
greater than the left; and dry eye symptoms, worse overnight.  

In August 2008, the Veteran was afforded a third VA examination.  
At that time, he reported that he had first noticed diplopia 4-5 
years earlier, and again, averred that it negatively impacted his 
occupation as a barber.  However, he noted that he could 
sometimes blink and the condition would resolve.  The examiner 
noted that he was still utilizing two ophthalmologic medications.  
Upon examination, his right visual acuity was measured as 
follows:  uncorrected - near: 20/30; uncorrected - far: 20/150; 
corrected - near 20/25; corrected - far: 20/25.  His total 
remaining visual field for the right eye was 434, with a visual 
field deficit average contraction of 55 degrees.  Left visual 
acuity was measured as follows:  uncorrected - near: 20/400; 
uncorrected - far: 20/60; corrected - near 20/20; corrected - 
far: 20/20.  The dilated retinal examination revealed a healthy 
neurorim bilaterally, as well as no evidence of defects of the 
macula RO vessels of the right eye.  He was again diagnosed with 
angle recession glaucoma of the right eye, in addition to 
cataracts of the right eye greater than the left; anisometropia, 
most likely secondary to the cataracts; and intermittent 
exotropia exacerbated by the anisometropia.

In September 2010, after asserting a worsening of the vision in 
his right eye, the Veteran was afforded a fourth VA examination.  
He told the examiner that he was experiencing intermittent, achy 
eye pain, and intermittent vertical diplopia only when wearing 
glasses.  It was noted that he was still using two forms of eye 
medication bilaterally daily.  Upon examination, his right visual 
acuity was measured as follows:  uncorrected - near: 20/40; 
uncorrected - far: 20/100+; corrected - near 20/20-1; corrected - 
far: 20/25-2.  His total remaining visual field for the right eye 
was 460, with a visual field deficit average contraction of 58 
degrees.  Left visual acuity was measured as follows:  
uncorrected - near: 20/200; uncorrected - far: 20/30-2; corrected 
- near 20/20-; corrected - far: 20/20.  The dilated retinal 
examination revealed no hemorrhages/neovascularization of the 
neurorim bilaterally; normal macula without hemorrhages/exudates 
bilaterally; normal vessels without hemorrhages or exudates 
bilaterally; and normal periphery without 
hemorrhages/exudates/holes or retinal detachment bilaterally.  
The Veteran's diagnoses included angle recession glaucoma of the 
right eye; senile cataracts that were progressing; and 
intermittent exotropia, which the examiner opined had been 
longstanding and congenital, and was unlikely the result of his 
in-service eye injury.  Neither diplopia, nor diabetic 
retinopathy was noted during the examination.   

Based on a review of the probative evidence of record, an initial 
disability rating in excess of 10 percent is not warranted for 
the Veteran's residuals of an eye injury, angle recession 
glaucoma of the right eye.  In this respect, as noted above, 
simple, primary, noncongestive glaucoma is to be rated on 
impairment of visual acuity or field loss.  Otherwise, a minimum 
rating of 10 percent is to be assigned.  See 
38 C.F.R. § 4.84a, DC 6013 (2008).  Here, throughout the pendency 
of this appeal, there has been no evidence that the Veteran's 
right eye visual acuity was ever worse than 20/30, as his average 
visual acuity was 20/28.  See 38 C.F.R. § 4.84a, DC 6079 (2008).  
Accordingly, a higher disability evaluation is not warranted 
under DC 6013 (2008).  Similarly, under DC 6080, the Veteran's 
concentric contraction of visual field of the right eye has 
consistently been greater than 45 degrees, but not more than 60 
degrees, with an average unilateral concentric contraction of 
57.75, rounded up to 58 degrees.  Accordingly, a higher 
disability evaluation is not warranted under DC 6080 (2008).

Moreover, as noted above, during the September 2010 VA 
examination, the only other diseases of the eye diagnosed were 
senile cataracts and intermittent exotropia.  Under the 2008 
schedule for rating disabilities of the eye, preoperative senile 
cataracts are rated on impairment of vision.  38 C.F.R. § 4.84a, 
DC 6028 (2008).  However, in this case, because the Veteran's 
impaired right eye acuity is compensable under DCs 6080-6079, a 
separate diagnostic code for this disorder is not warranted.  
Similarly, because the examiner found that his intermittent 
exotropia was congenital, service connection for this condition 
is also not warranted.  See 38 C.F.R. §§ 3.303(c) and 4.9 
(service connection may not be granted for congenital or 
developmental defects).  See also Winn v. Brown, 8 Vet. App. 510, 
516 (1996) (stating that congenital or developmental defects are 
not diseases or injuries within the meaning of VA law and 
regulation).  

 In addition, because the medical evidence does not indicate the 
Veteran is blind (indeed, while his vision is impaired, but is 
clearly beyond mere light perception), the diagnostic codes for 
blindness in one or both eyes are inapplicable.  See 
38 C.F.R. § 4.79, 4.84a, Diagnostic Codes 6062-6070 (2008).

The Board acknowledges that the Veteran is competent to testify 
as to symptoms associated with his disability which are non-
medical in nature; however, he is not competent to testify as to 
the severity of his eye disability.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (noting that lay testimony is competent to 
establish the presence of observable symptomatology that is not 
medical in nature).  

The Board also notes that it has also considered the potential 
application of 
38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the threshold 
determination is whether the disability picture presented in the 
record is adequately contemplated by the rating schedule.  Thun 
v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the 
Board concludes that the Veteran's service-connected right eye 
angle recession glaucoma is not so unusual or exceptional in 
nature as to render the assigned schedular rating inadequate.  In 
this respect, the Board notes that the applicable rating criteria 
describe the Veteran's symptomatology and higher ratings are 
available for increased levels of disability.  The Veteran's 
disability has been evaluated under the applicable diagnostic 
codes that have specifically contemplated the level of 
occupational impairment caused by the disability.  Moreover, 
despite his contention that his right eye disorder affects his 
occupation as a barber, there is no evidence that his disability 
has caused marked interference with employment or necessitated 
any frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board is cognizant of the ruling of the Court in 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court 
held that a claim for a total rating based on unemployability due 
to service-connected disability (TDIU), either expressly raised 
by the Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and is 
part of the claim for an increased rating.  In this case, the 
Veteran has not argued, and the record does not otherwise 
reflect, that his disability renders him totally unemployable.  
Accordingly, the Board concludes that a claim for TDIU has not 
been raised.

The Board concludes that the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 10 
percent for residuals of an eye injury, angle recession glaucoma 
of the right eye.  The "benefit-of-the-doubt" rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application, as there is not 
an approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for 
application, as the Veteran's symptomatology during the course of 
this appeal has not been shown to be of greater severity than the 
currently-assigned rating.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).



ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
residuals of an eye injury, angle recession glaucoma of the right 
eye is denied.





____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


